PER CURIAM.
The petition is granted and Roderick Kimberly Crystal is hereby afforded a belated appeal of judgment and sentence in Walton County case number 03-CF-807. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Upon assignment of a case number by this court to that appeal, this court will entertain a motion to consolidate that appeal with case number 1D06-4372. The trial court shall appoint counsel for petitioner if he qualifies for such an appointment.
BROWNING, C.J., ALLEN and THOMAS, JJ., concur.